                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 Case No.: 2:19-MJ-164-DB

DARREL KIETH HIGGINBOTHAM

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Darrel Kieth Higginbotham
 Detained at           Deuel Vocational Institution
 (custodian):
 Detainee is:          a.)     ☒ charged in this district by: ☐ Indictment ☐ Information ☒ Complaint
                                 charging detainee with: a violation of 18 U.S.C. § 922(g)(1).
                  or   b.)     ☐ a witness not otherwise available by ordinary process of the Court
                                 ___________________
 Detainee will:        a.)       ☐ ___________________
                                   return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is
                                   ____________
                                     currently being served at the detaining facility

                       Appearance is necessary FORTHWITH in the Eastern District of California.

                       Signature:                                /s/ James R. Conolly
                       Printed Name & Phone No:                  James R. Conolly, AUSA. Tel: 916.554.2705
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.
 Dated: November 4, 2019                                     /s/ Kendall J. Newman
                                                             Honorable Kendall J. Newman
                                                             U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s)                                                                                   ☒Male      ☐Female
 Booking or CDC #:      BJ1953                                                            DOB:       1966-12-05
 (applicable):
 Facility Address:                                                                        Race:
                        23500 Kasson Road, Tracy, CA 95304
 Facility Phone:        (209) 835-4141                                                    FBI#:      567495EA1
 Currently

 Incarcerated For:                                RETURN OF SERVICE
 Executed on:
                                                              (signature)
